Name: Commission Regulation (EEC) No 3251/82 of 2 December 1982 on the supply of common wheat to Ethiopia as food aid under Regulation (EEC) No 3723/81
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12. 82 Official Journal of the European Communities No L 341 /15 COMMISSION REGULATION (EEC) No 3251/82 of 2 December 1982 on the supply of common wheat to Ethiopia as food aid under Regulation (EEC) No 3723/81 Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice f), as last amended by Regulation (EEC) No 3323/81 (8) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas Council Regulation (EEC) No 3723/81 (*) provided for exceptional food aid totalling 40 million ECU to be granted to the least-developed countries ; whereas various sums have been allocated for the deli ­ very of cereals and rice to certain non-member coun ­ tries and beneficiary organizations ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6. 1982, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4) OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . f6) OJ No L 373, 29 . 12 . 1981 , p . 11 . 0 OJ No L 192, 26. 7 . 1980, p . 11 . (8) OJ No L 334, 21 . 11 . 1981 , p . 27. No L 341 /16 Official Journal of the European Communities 3 . 12. 82 ANNEX I 1 . Programme : 1981 (Regulation (EEC) No 3723/81 ) 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 2 800 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©reales (ONIC), 21 , avenue Bosquet, F-Paris 7e (tÃ ©lex OFIBLE 270 807 F) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : maximum 15-5%) 10 . Packaging : in bulk plus 57 120 empty new jute sacks of a capacity of 50 kilograms, 75 needles and sufficient twine (')  marking of the bags (in letters at least 5 cm high) : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Assab 14 . Procedure to be applied in order to determine supply costs : mutual agreement 15. Shipment period : before 21 December 1982 16. Security : 6 ECU per tonne (') The bagging costs are to be borne by the co-contractor. 3 . 12. 82 Official Journal of the European Communities No L 341 / 17 BILAG II  ANHANG II  17APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer MÃ ¦ngde (t) Lagerindehaverens navn og adresse Lagerplads Nummer der Partie Menge (t) Name und Adresse des Lagerhalters Ort der Lagerhaltung 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã ¤Ã Ã ½Ã ¿Ã ¹ "Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¯ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Ã ¤Ã ÃÃ ¿Ã  Ã ¬ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Number of lot Tonnage Address of store Town at which stored Numero du lot Tonnage Nom et adresse du stockeur Lieu de stockage Numero della partita Tonnellaggio Nome e indirizzo del detentore Luogo di accantonamento Nummer van de partij Hoeveelheid (t) Naam en adres van de depothouder Adres van de opslagplaats 1 2 800 La Franciade Magasin du Havre 11 , rue Franciade Quai Hermann du Pasquier F-41007 Blois Cedex F-76600 Le Havre